DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 with species election of calcium-responsive promoter bound by the NFAT family transcription factors, GLP1R-agonist, and calcium channel in the reply filed on August 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-11 and 13-16 are pending in the instant application. Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-11 are under examination on the merits in the instant case.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on November 23, 2016. It is noted, however, that applicant has not filed a certified copy of the EP16200258.8 application as required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the sequence rule non-compliant subject matter.  See pages 42-45 disclosing nucleotide sequences without appropriate SEQ ID NOs.
Appropriate correction is required. See below.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification, see pages 42-45, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hullett et al. (WO 00/04171 A1, applicant’s citation).

Hullett teaches a mammalian cell comprising a vector comprising a glucose regulatory response module-containing promoter, which is operably linked to a human insulin including sequence, which is useful for treating type I diabetes. See pages 1-7, 19-20, and 24-28.  
Accordingly, claims 1 and 9-10 are described by Hullett et al.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Molecular Therapy, 2011, 19:470-478, applicant’s citation).
The term “recombinant cell” is defined as a mammalian cell that has been transfected with an expression vector expressing a gene. See pages 13-14.
Han teaches a mammalian cell comprising a vector (“rAd-SP23137-rINSfur”) comprising a glucose responsive synthetic promoter (SP23137) that responds to extracellular glucose changes, wherein the promoter is operably linked to a sequence encoding insulin, which is useful for treating type 1 diabetes. See the entire reference including Figure 3a. 
Accordingly, claims 1 and 9-10 are described by Han et al. 

Claims 1, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorens (US 6,074,875).
Thorens teaches making an isolated mammalian cell comprising an expression vector encoding a GLP-1 receptor (GLP1R) under the control of a promoter containing regulatory elements responsive to the signal transmitted by the GLP1R, which controls the production of insulin in diabetes patients, wherein the “the intracellular signal is the elevation of intracellular Ca2+ levels so that the exocytosis of the secretory granules is stimulated”, wherein the elevation 2+ levels is linked to GLP-1 production in type II diabetes patients. See the entire reference including columns 2-3. 
Accordingly, claims 1, 7, and 9-10 are described by Thorens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens (US 6,074,875), Prakash (Life Sciences, 2011, 88:257-264), Lawrence et al. (Diabetes, 2002, 51:691-698), and Li (Advanced Drug Delivery Reviews, 1998, 33:87-109).
2+ levels so that the exocytosis of the secretory granules is stimulated”, wherein the elevation of Ca2+ levels is linked to GLP-1 production in type II diabetes patients. See the entire reference including columns 2-3. 
Thorens does not teach that the cell further comprises an expression vector encoding a voltage-gated calcium channel.
Prakash teaches that the “glucose metabolism in pancreatic -cell activates several intracellular signaling pathways including intracellular Ca2+ signaling that targets various proteins such as voltage-dependent calcium channel (VDCC)” and that VDCC regulates intracellular Ca2+ concentration and insulin secretion by -cell. See page 257.
Prakash teaches that the “-cell uptake and metabolism of glucose lead to closure of ATP-sensitive K+ channels, depolarization of the plasma membrane and subsequently influx of Ca2+ through VDCCs followed by insulin secretion…The regulation of activity of VDCC in -cell is crucial to provide an optimal concentration of Ca2+ in the -cells for the processes such as exocytosis of insulin-containing granule (see Fig. 7). The dysfunctions in such regulation of VDCC can result in type 1 and type 2 diabetes.” See page 261. 	Lawrence teaches that activation of the insulin gene promoter in response to glucose and GLP-1 is dependent on intact NFAT elements or “NFAT binding sites” within the insulin gene promoter. See the entire reference including page 695. 
Lawrence teaches that “GLP-1 increases cAMP and activates PKA, factors both involved in calcium-dependent and -independent pathways in pancreatic -cells” and that both glucose 2+ and that both glucose and GLP-1 enhance “the calcium-responsive NFAT-pathway”. See pages 695 and 697; Figure 7.
Li teaches that encapsulated cell therapy wherein cells are surrounded by a semi-permeable membrane prior to transplantation has been studied for diabetes treatment. See the entire reference including Tables 2-3. Li thus reports that “use of encapsulated cells for gene therapy holds tremendous promise as the technology attempts to keep pace with recent molecular biology breakthroughs.” See page 105.
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a vector encoding a VDCC to Thorens’ cell comprising a vector encoding a GLP1R operably linked to a calcium-responsive promoter. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to “provide an optimal concentration of Ca2+” thereby regulating calcium level-dependent insulin secretion by a VDCC in Thorens’ cell, because VDCCs were known to regulate influx/level/concentration of calcium after plasma membrane depolarization upon glucose metabolism as taught by Prakash, who further reported that the “regulation of activity of VDCC in -cell is crucial to provide an optimal concentration of Ca2+ in the -cells for the processes such as exocytosis of insulin-containing granule” thus VDCC plays a functional role in type 2 diabetes. It would also have been obvious to include NFAT elements (or “NFAT binding sites”) within the calcium-responsive promoter of Thorens with a reasonable expectation of success in order to enhance calcium-responsive activity of GLP1R, because NFAT elements (or “NFAT binding sites”) within a promoter were known to be activated in response to increased intracellular calcium concentration and activation of “calcium-responsive NFAT-pathway” were known to be involved in subsequent insulin secretion as taught by Lawrence. It would also have been obvious to one of ordinary skill in the art to formulate Thorens’ cell as an encapsulated cell that is surrounded by a semi-permeable membrane with a reasonable expectation of success, because 
Accordingly, claims 1-11 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burcelin et al. (Annals of the New York Academy of Sciences, 1999, 875:277-285) in view of Prakash (Life Sciences, 2011, 88:257-264) and Lawrence et al. (Diabetes, 2002, 51:691-698).
Burcelin teaches making an encapsulated, genetically engineered cells comprising an expression vector for expressing and secreting glucagon-like peptide-1 (GLP-1), which is an agonist of GLP1R, for treatment of type II diabetes, wherein GLP-1 “is the most potent stimulator of glucose-induced insulin secretion so far characterized” and “GLP-1 also stimulates the transcription of the insulin gene and the translation of the insulin mRNA”, wherein the cells are encapsulated in “semi-permeable hollow fibers”. See the entire reference including pages 278 and 282.
Burcelin does not teach that the GLP-1-encoding sequence is operably linked to a calcium responsive promoter. Burcelin also does not teach that the cell further comprises a nucleic acid construct encoding a voltage-gated calcium channel. 
Prakash teaches that the “glucose metabolism in pancreatic -cell activates several intracellular signaling pathways including intracellular Ca2+ signaling that targets various proteins such as voltage-dependent calcium channel (VDCC)” and that VDCC regulates intracellular Ca2+ concentration and insulin secretion by -cell. See page 257.
Prakash teaches that the “-cell uptake and metabolism of glucose lead to closure of ATP-sensitive K+ channels, depolarization of the plasma membrane and subsequently influx of Ca2+ through VDCCs followed by insulin secretion…The regulation of activity of VDCC in -2+ in the -cells for the processes such as exocytosis of insulin-containing granule (see Fig. 7). The dysfunctions in such regulation of VDCC can result in type 1 and type 2 diabetes.” See page 261. 	Lawrence teaches that activation of the insulin gene promoter in response to glucose and GLP-1 is dependent on intact NFAT elements or “NFAT binding sites” within the insulin gene promoter. See the entire reference including page 695. 
Lawrence teaches that “GLP-1 increases cAMP and activates PKA, factors both involved in calcium-dependent and -independent pathways in pancreatic -cells” and that both glucose and GLP-1 commonly elevate intracellular Ca2+ and that both glucose and GLP-1 enhance “the calcium-responsive NFAT-pathway”. See pages 695 and 697; Figure 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Burcelin’s encapsulated, genetically engineered cells comprising a vector encoding GLP-1 by operably linking the GLP-1-encoding sequence to a calcium-responsive promoter comprising NFAT-binding sites and also by further including a vector encoding a VDCC. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to improve and control the glucose-induced insulin secretion activity of Burcelin’s cells, because the nexus between GLP-1, “the most potent stimulator of glucose-induced insulin secretion so far characterized”, and intracellular calcium involving the NFAT-pathway was reasonably established in the prior art as evidenced by the fact that GLP-1 was known to be involved in elevating intracellular Ca2+ and enhancing “the calcium-responsive NFAT-pathway” as taught by Lawrence, and because the regulatory role of VDCC in intracellular calcium influx leading to insulin secretion was known in the art as evidenced by Prakash’s teaching that glucose metabolism resulting in depolarization of the plasma membrane was known to lead to “influx of Ca2+ through VDCCs followed by insulin secretion”, wherein 2+ in the -cells for the processes such as exocytosis of insulin-containing granule”. 
Accordingly, claims 1-11 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/DANA H SHIN/Primary Examiner, Art Unit 1635